 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
      ENJOLI NACOLE BEASLEY,                            Case No. 1:18-cv-01103-JDP
 9
                         Plaintiff,                     ORDER ON SOCIAL SECURITY APPEAL
10
             v.
11
      NANCY A. BERRYHILL,
12    Acting Commissioner of Social Security,
13                       Defendant.
14

15          This matter is before the court on claimant’s request for judicial review of an unfavorable
16   decision of the Acting Commissioner of the Social Security Administration regarding her
17   application for a period of disability. At a hearing on July 2, 2019, we heard argument from the
18   parties. We have reviewed the record, administrative transcript, briefs of the parties, and
19   applicable law, and have considered arguments made at the hearing. For the reasons stated on the
20   record at oral argument and in this order, we vacate the administrative decision of the Acting
21   Commissioner of the Social Security Administration and remand this case for further proceedings
22   before the Administrative Law Judge (“ALJ”).
23          As explained in more detail at oral argument, we remand because the ALJ did not explain
24   what weight she gave the opinion of Lance Portnoff, Ph.D., or explain why such weight was
25   appropriate. Dr. Portnoff, a consulting examiner, made many findings about claimant’s abilities,
26   including: “The claimant’s ability to deal with the stress encountered in a competitive work
27   environment is moderate to markedly impaired due to MDD/PTSD/BIF.” AR 1602. The ALJ
28
                                                       1
 1   summarized Dr. Portnoff’s opinion but never said what she thought of it. In place of an

 2   evaluation of Dr. Portnoff’s opinion and a justification therefor, the ALJ stated only:

 3
                        While Dr. Portnoff’s use of “markedly impaired” as well as “mild”
 4                      and “moderate,” “limitations” to define the claimant’s functional
                        capabilities is somewhat vague and ambiguous, Dr. Bentham
 5
                        reviewed . . . this assessment, and found it did not support a
 6                      finding of disability.

 7   AR 29. Notwithstanding the ALJ’s description of certain portions of Dr. Portnoff’s opinion as
 8   “somewhat vague and ambiguous”—a characterization with which one could certainly take
 9   issue—we are at a loss to determine whether or not the ALJ found Dr. Portnoff’s opinion worthy
10   of reliance. Without any statement of or explanation of the weight the ALJ placed on Dr.
11   Portnoff’s opinion, we cannot do our job as a reviewing court.1 Here, it appears that the ALJ
12   abdicated her responsibility to evaluate Dr. Portnoff’s opinion and to determine whether it
13   supported a finding of disability, instead relying on another doctor to make such an evaluation.
14   This was legal error.
15           The error is not harmless. Dr. Portnoff’s opinion raises questions about claimant’s ability
16   to handle the stress of a competitive work environment. Although the ALJ limited claimant to
17   “simple, routine tasks” and “occasional interaction with coworkers and the public,” these
18   limitations do not necessarily address the stress-related issues identified by Dr. Portnoff. In the
19   absence of any explanation from the ALJ, we are unable to say that Dr. Portnoff’s opinion is not
20   in conflict with ALJ’s residual functional capacity determination.
21           The clerk of court is directed to enter judgment in favor of claimant Enjoli Nacole Beasley
22   and against defendant Nancy A. Berryhill, the Acting Commissioner of Social Security, and to
23   close this case.
24

25

26
27   1
      If the ALJ intended to credit Dr. Bentham’s opinion over that of Dr. Portnoff without any further
     explanation, that would appear to conflict with Ninth Circuit precedent, see Garrison v. Colvin,
28   759 F.3d 995, 1012-1014 (9th Cir. 2014).
                                                      2
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 2, 2019
 4                             UNITED STATES MAGISTRATE JUDGE

 5

 6
     No. 200.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                               3
